I concur in the judgment. I am not prepared to say that on the showing made by the appellant the case should not have been continued, or that the denial of a continuance by the court was not an abuse of discretion. But in the absence of the evidence, or of any showing to the contrary on the motion for new trial, either by the affidavit of the defendant or otherwise, I think it must be presumed, in support of the order of the trial court, that the case was fairly tried, and the appellant in no wise injured by his absence, and that there was no error or abuse of discretion in the denial of the motion for new trial.